Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10644820.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 20190260624).
With respect to independent claims:
Regarding claims 1/15, Park teaches A method of providing a data signal ([Fig.5], wake up packet), comprising: 
waveform-coding ([0128 and 0146-0147], Manchester coding may apply to OOK scheme) successive on-off-keying (OOK) mapped data bits ([0114], payload of the Wake-up packet is processed under an “OOK scheme, Information (bit) 1 may correspond to the ON-signal, and Information (bit) 0 may correspond to the OFF-signal. On the other hand, if the Manchester coding method is applied, it may be indicated that Information 1 is shifted from the OFF-signal to the ON-signal, and that Information 0 is shifted from the ON-signal to the OFF-signal.” And [0154], “If the OOK modulation is only used, the sequence may, for example, correspond to 100001 ... if Manchester coding is used, the sequence may correspond to 100101010110.” In other words, Manchester coding is applied to 1-bit information 1 and 1-bit information 0 in the OOK scheme. Ordinary skilled in the art would understand a sequence of more than one bits may exist.) onto successive multicarrier modulated symbols ([0117], “One ON-signal has the size of 1 bit. More specifically, a sequence being configured of 13 subcarriers may correspond to 1 bit ... 1 bit indicating one ON-signal may be loaded in one symbol.” And [0145], “in order to generate the symbol having Manchester coding applied thereto, a specific sequence is applied to all subcarriers that are available for usage.” Further [0157], The “1-bit information” in the OOK scheme “corresponding to a symbol having Manchester coding applied” is indicated in the Table 3.” Multiple symbols may exist due to multiple bits may exist in a sequence.) in time domain ([0145], “In an OOK transmission ... the time period used for transmitting one bit (or symbol) excluding the guard interval of the transmitted signal is equal to 3.2 us. At this point, if Manchester coding is also applied ... each sub-information having a length of 1.6 us,” there are two sub-information.), wherein each multicarrier modulated symbol includes a set of sub-carriers ([0148], “a specific sequence is applied to all subcarriers that are available for usage (e.g., 13  in which alternating sub-carriers are set to non-zeros and zeros in frequency domain ([0148], “an ON-signal is configured by using 13 subcarriers, the specific sequence having a coefficient at an interval of 2 spaces may correspond to [a 0 b 0 c 0 d 0 e 0 f 0 g] ... At this point, a, b, c, d, e, f, g may correspond to 1 or -1.”); 
up-converting ([0625], “a converter converting a baseband signal and a radio signal to and from one another.”) the waveform coded multicarrier modulated symbols to a carrier frequency to provide a data signal ([0115], “the transmitting device selects 13 consecutive subcarriers of the reference band, 20 MHz band, as a sample and applies a sequence”); and 
transmitting the data signal over a wireless channel ([Fig.5], the wake-up packet is transmit to a receiving device.).

With respect to dependent claims:
Regarding claims 2/16, Park teaches wherein each multicarrier modulated symbol includes a total of N sub-carriers that are available ([0115], “among the 64 subcarriers, the transmitting device selects subcarriers having subcarriers indexes ranging from -6 to +6.”), and the set of sub- carriers include M consecutive sub-carriers that are in the middle of the N sub-carriers to be used ([0115], 13 subcarriers, “ranging from -6 to +6.”), the M subcarriers are set between non-zeros and zeros alternately ([0148], “[a 0 b 0 c 0 d 0 e 0 f 0 g] ... At this point, a, b, c, d, e, f, g may correspond to 1 or -1.”), where N>M (N=64, M=13).
Regarding claims 3/17, Park teaches wherein sub-carriers of each multicarrier modulated symbol are orthogonal sub-carriers ([0135], “each symbol 
Regarding claims 4/18, Park teaches where N=64 and M= 13 ([0115], “among the 64 subcarriers, the transmitting device selects subcarriers having subcarriers indexes ranging from -6 to +6.”).
Regarding claims 5/20, Park teaches wherein 7 of the M subcarriers are set to non-zeros and the alternating remaining of the M subcarriers are set to zeros ([0148], “[a 0 b 0 c 0 d 0 e 0 f 0 g] ... At this point, a, b, c, d, e, f, g may correspond to 1 or -1.”).
Regarding claims 6/19, Park teaches generating the N sub-carriers periodically by using an N point Inverse Fast Fourier Transform (IFFT) ([0015], “64-point inverse fast Fourier transform (IFFT).”).
Regarding claim 7, Park teaches wherein the bandwidth (BW) of the M consecutive sub-carriers is 4.1 MHz ([0033], “the 13 subcarriers may correspond to a band of about 4.06 MHz.”).
Regarding claim 8, Park teaches wherein the M consecutive sub-carriers has a duration of 3.2 microsecond (us) ([0142 and Table2]).
Regarding claim 9, Park teaches wherein each multicarrier modulated symbol includes a guard interval prepended in time domain ([0137], “A symbol that is generated for the WUR may be configured of a cyclic prefix (CP) (or a guard interval (GI)).”)
Regarding claim 10, Park teaches wherein the sub-carriers have an inter-carrier spacing (SS) of 312.5 kHz ([0034], “The subcarrier spacing of each of the K subcarriers may be 312.5 KHz.”), and each multicarrier modulated symbol has a duration of 4 microsecond (us) including the guard interval ([0117], “a symbol of 3.2 us may be generated, and, if a cyclic prefix (CP) (0.8 us) is included, one symbol having the length of 4 us may be generated.”).
Regarding claim 11, Park teaches wherein the sub-carriers are sampled at a sampling rate equal to 20 MHz ([0115], “the transmitting device selects 13 consecutive subcarriers of the reference band, 20 MHz band, as a sample and applies a sequence”).
Regarding claim 12, Park teaches storing a waveform of a time domain sample multicarrier modulated symbol including the prepended guard interval in a memory ([0143-0144], “when including the CP, CP+3.2 us may indicate one 1-bit information.” And [0626), wherein each of the successive multicarrier modulated symbols comprises a copy of the waveform ([0048], “FIG. 11 illustrates various examples of a symbol repetition method repeating n number of symbols.”).
Regarding claim 13, Park teaches wherein waveform-coding comprises Manchester-coding the successive data bits onto the successive multicarrier modulated symbols ([0154], “performing the method for generating Information 0 and Information 1 by using Manchester coding.”).
Regarding claim 14, Park teaches wherein each multicarrier modulated symbol has a duration of 4us including a prepended guard interval duration of 0.8us ([0117], “a symbol of 3.2 us may be generated, and, if a cyclic prefix (CP) (0.8 us) is included, one symbol having the length of 4 us may be generated.”), and each Manchester-coded symbol represents a binary 1 as one of, and a binary 0 as the other of: (i) a leading 2us duration having a higher energy level than a trailing 2us duration, and (ii) a leading 2us duration having a lower energy level than a trailing 2us duration ([0256 and Table 11], “Option 1 2 us OFF-signal 2 us ON-signal.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.